Name: 2012/254/EU: Commission Decision of 10Ã May 2012 concerning the non-inclusion of dichlorvos for product type 18 in Annex I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (notified under document C(2012) 3016) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  trade policy;  agricultural policy
 Date Published: 2012-05-12

 12.5.2012 EN Official Journal of the European Union L 125/53 COMMISSION DECISION of 10 May 2012 concerning the non-inclusion of dichlorvos for product type 18 in Annex I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (notified under document C(2012) 3016) (Text with EEA relevance) (2012/254/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (1), and in particular the second subparagraph of Article 16(2) thereof, Whereas: (1) Commission Regulation (EC) No 1451/2007 of 4 December 2007 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (2) establishes a list of active substances to be assessed, with a view to their possible inclusion in Annex I, IA or IB to Directive 98/8/EC. That list includes dichlorvos. (2) Pursuant to Regulation (EC) No 1451/2007, dichlorvos (CAS Nr 62-73-7; EC Nr 200-547-7) has been evaluated in accordance with Article 11(2) of Directive 98/8/EC for use in product-type 18, insecticides, acaricides and products to control other arthropods, as defined in Annex V to that Directive. (3) Italy was designated as rapporteur Member State and submitted the competent authority report, together with a recommendation, to the Commission on 20 November 2007 in accordance with Article 14(4) and (6) of Regulation (EC) No 1451/2007. (4) The competent authority report was reviewed by the Member States and the Commission. In accordance with Article 15(4) of Regulation (EC) No 1451/2007, the findings of the review were incorporated, within the Standing Committee on Biocidal Products on 9 December 2011, in an assessment report. (5) The assessment has demonstrated that biocidal products used as insecticides, acaricides and products to control other arthropods and containing dichlorvos cannot be expected to satisfy the requirements laid down in Article 5 of Directive 98/8/EC. The scenarios evaluated in the human health risk assessment as well as in the environmental risk assessment showed a potential and unacceptable risk. It is therefore not appropriate to include dichlorvos for use in product-type 18 in Annexes I, IA or IB to Directive 98/8/EC. (6) In the interest of legal certainty, the date as of which biocidal products of product-type 18 containing dichlorvos should no longer be placed on the market should be specified, taking into account both the unacceptable effects of those products and the legitimate expectations of manufacturers of those products. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 Dichlorvos (CAS Nr 62-73-7; EC Nr 200-547-7) shall not be included in Annexes I, IA or IB to Directive 98/8/EC for product type 18. Article 2 For the purposes of Article 4(2) of Regulation (EC) No 1451/2007, biocidal products of product type 18 containing dichlorvos shall no longer be placed on the market with effect from 1 November 2012. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 May 2012. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 123, 24.4.1998, p. 1. (2) OJ L 325, 11.12.2007, p. 3.